DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/21 were submitted in a timely fashion.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,272,083 in view of Chopra et al (US 2014/0328832 hereafter Chopra). Although both sets of claims are drawn to a method of treating chronic lymphocytic leukemia in a human subject with an oral administration of 100 mg of acalabrutinib, the claims are not identical.  The instant claims include a further compound administered concomitantly, obinutuzumab while the 083 claims provide additional compounds, but not the specific compound of the instant claims.  The inclusion of this specific compound in combination with treatment methods for lymphocytic leukemia is known in art as seen in the Chopra patent. Chopra discloses the treatment of leukemia with BTK inhibitors in combination with obinutuzmab [0279].  The formulation is oral and treats the same conditions [0394, claims].  It would have been obvious to include the compound into the formulation as it is commonly included in treatment methods and would solve the same problem.  The scopes overlap and as such cannot be allowed together. 
Claims 23-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,090,302 in view of Chopra et al (US 2014/0328832 hereafter Chopra). Although both sets of claims are drawn to a method of treating chronic lymphocytic leukemia in a human subject with an oral administration of 100 mg of acalabrutinib, the claims are not identical.  The instant claims include a further compound administered concomitantly, obinutuzumab while the 302 claims provide additional compounds, but not the specific compound of the instant claims.  The inclusion of this specific compound in combination with treatment methods for lymphocytic leukemia is known in art as seen in the Chopra patent. Chopra discloses the treatment of leukemia with BTK inhibitors in combination with obinutuzmab [0279].  The formulation is oral and treats the same conditions [0394, claims].  It would have been obvious to include the compound into the formulation as it is commonly included in treatment methods and would solve the same problem.  The scopes overlap and as such cannot be allowed together.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smyth et al (US 2013/0338172) and Chopra et al (US 2014/0328832) discloses BTK inhibitors in use to treat lymphocytic leukemia.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618